Citation Nr: 0924671	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
rhinitis prior to January 3, 1991.

2.  Entitlement to an evaluation in excess of 10 percent for 
rhinitis subsequent to January 3, 1991.  

3.  Entitlement an increased evaluation for bronchial asthma, 
currently rated as 30 percent disabling.  

4.  Entitlement to an effective date earlier than March 6, 
2000, for the assignment of a higher disability evaluation 
for bronchial asthma.  

5.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected bronchial asthma.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to August 
1988.  

In a February 2006 rating determination, the Department of 
Veterans Affairs (VA) regional office (RO) in Togus, Maine, 
granted service connection for allergic rhinitis and assigned 
a 10 percent disability evaluation effective June 13, 2005.  
The RO denied an evaluation in excess of 10 percent for 
asthma and denied service connection for sleep apnea.  The 
Veteran filed a notice of disagreement with this decision.  

In a December 2006 rating determination, the RO increased the 
Veteran's disability evaluation for his asthma from 10 to 30 
percent, effective from June 13, 2005.  

In the December 2006 statement of the case, the issues were 
listed as follows:  (1) entitlement to an earlier effective 
date for evaluation of rhinitis at 10 percent prior to June 
13, 2005; (2) evaluation of asthma, currently evaluated as 10 
percent disabling; (3) service connection for sleep apnea; 
(4) evaluation of allergic rhinitis, currently evaluated as 
10 percent disabling; and (5) evaluation of postoperative 
residuals, excision, cyst, lower back, currently evaluated as 
0 percent disabling.  In his February 2007 substantive 
appeal, the Veteran expressed disagreement with issues 
numbered 1, 3, and 4.  The Veteran indicated that he was 
initially granted service connection for rhinitis in 1989 and 
that it was subsequently taken away and replaced by asthma.

A March 2009 rating determination addressed the question of 
the evaluation of bronchial asthma and allergic rhinitis 
since 1988, and considered the issue of the evaluation of the 
asthma as inextricably intertwined with the appeal issue 
(that is, the evaluation of the rhinitis).  It was noted that 
the Veteran was incorrectly informed that he was service-
connected for rhinitis in April 1989 and apparently continued 
to believe that he was service-connected for rhinitis, as he 
inquired about the claim on several occasions.  The RO stated 
that because the Veteran was notified that he was service 
connected for rhinitis and it was likely as not that the 
original rating intended to include both the rhinitis and 
asthma because both codes were used, it was held that the 
Veteran had been service connected for both rhinitis and 
asthma since the day after his release from active duty and 
that the two conditions were rated together on the first 
rating.  The March 2009 rating separated the two conditions 
from the day after release from active duty.  This rating 
decision assigned a noncompensable evaluation for allergic 
rhinitis from August 30, 1988 and a 10 percent evaluation 
from January 3, 1991.  It also assigned the 30 percent 
evaluation for bronchial asthma from March 6, 2000.  This 
rating decision also granted service connection for chronic 
sinusitis and assigned a noncompensable rating from March 18, 
2002.  

In the March 2009 supplemental statement of the case, the 
issues were listed as: Entitlement to an earlier effective 
date and increased evaluation for allergic rhinitis; 
entitlement to an earlier effective date and evaluation for 
bronchial asthma; and service connection for obstructive 
sleep apnea as secondary to service-connected bronchial 
asthma.  

The issues listed on the title page of this decision have 
been re-phrased based upon the RO's action and this decision 
of the Board.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2009.  A transcript 
of that hearing is of record.

The issues of entitlement to service connection for sleep 
apnea and entitlement to an effective date earlier than March 
6, 2000, for the assignment of a higher disability evaluation 
for bronchial asthma are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he 
has been shown to have definite atrophy of the intranasal 
structure and moderate secretion throughout the course of the 
appeal; moderate crusting and ozena, atrophic changes and 
anosmia, have not been demonstrated; there have also been no 
objective medical findings of polyps at any time.  

2.  The veteran's asthma requires the use of low dose 
parenteral corticosteroids on a daily basis; it has not been 
manifested by findings that more nearly approximate an FEV-1 
of less than 40 percent predicted; or FEV-1/FVC of less than 
40 percent; or more than one attack per week with episodes of 
respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, and no more, 
for rhinitis have been met since August 30, 1988.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.10, 4.97, DC 6501 (1996); 4.97, DC 6522 (2008).  

2.  The criteria for a 60 percent disability rating for 
asthma have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.97, DC 6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Rhinitis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

The rating criteria for rhinitis were changed during the 
course of the Veteran's appeal.  VA's General Counsel has 
held that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000).

Under the old criteria, rhinitis, with definite atrophy of 
intranasal structure, and moderate secretion, warranted a 10 
percent rating.  If there was moderate crusting and ozena, 
and atrophic changes, a 30 percent rating was warranted.  If 
there was massive crusting and marked ozena, with anosmia, a 
50 percent rating was warranted. 38 C.F.R. § 4.97, DC 6501 
(1996).

Under the new criteria, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating, and, with polyps, 
warrants a 30 percent rating.  38 C.F.R. § 4.97, DC 6522.  
Bacterial rhinitis and granulomatous rhinitis are rated 
separately under Diagnostic Codes 6523 and 6524.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A review of the Veteran's service treatment records reveals 
that he was seen in February 1987 with complaints of sinus 
congestion for three weeks.  He denied any other symptoms.  
Physical examination revealed that the Veteran's nose was 
congested.  A diagnosis of seasonal allergy was rendered.  In 
March 1987, the Veteran was seen with complaints of constant 
nasal congestion and blockage.  Physical examination revealed 
that the sinuses were ok and that the nasal passages were 
clear.  However, there was little air exchange.  A diagnosis 
of rhinitis was rendered at that time.  In April 1987, the 
Veteran was again seen with complaints of sinus congestion 
and headaches.  Examination revealed boggy turbinates.  It 
was the examiner's impression that the Veteran had allergic 
rhinitis.  

At the time of a May 1987 ear, nose, and throat (ENT) 
consultation, the Veteran was noted to have bilateral 
intermittent right greater than left nasal congestion.  There 
was no rhinorrhea or infection.  It was the examiner's 
assessment that the Veteran had right turbinate hypertrophy 
with probable allergic rhinitis by history.  

At the time of a November 1987 asthma and allergy consult, 
the Veteran complained of a life long history of classic 
ocular and nasal congestion, symptoms which had worsened 
since arriving in Texas in October 1986.  His symptoms were 
much worse in the Winter and Spring and were also notable in 
the Fall.  The examiner noted that the Veteran would be 
started on immunotherapy when available.  In the interim, he 
was to use Nasalcrom in each nostril four times per day.  
Physical examination of the nose revealed it to be pale with 
moderate edema and some septal deviation.  There were no 
polyps.  

At the time of a January 1988 allergy consult, the Veteran 
was noted to have allergic rhinitis and conjunctivitis.  He 
was having good control of his optical and nasal symptoms 
with the Opticrom, Nasalcrom, and Beconase.  Examination of 
the nose revealed it to be pale with moderate edema and no 
polyps.  The lungs were clear to auscultation.  

At the time of a March 1988 examination, normal findings were 
reported for the nose.  An April 1988 sinus x-ray revealed 
slight soft tissue thickening along the sections of the floor 
of the maxillary antra and along sections of the wall of the 
right frontal sinus without abnormality of bony walls or air 
fluid level.  

At the time of a December 1988 VA examination, normal 
findings were reported for the nose and sinuses.  At the time 
of a January 1991 ENT consultation, the Veteran was noted to 
have abundant serous rhinorrhea.


At the time of a June 1994 VA examination, the Veteran's 
nasal mucous membranes appeared somewhat edematous and 
erythematous.  

At a June 2000 ENT consult, the Veteran complained of chronic 
nasal and sinus problems.  He had been taking Vancenase Nasal 
spray and Nasalcrom, which seemed to help with his condition.  
He occasionally had sinus headaches.  Examination of the nose 
showed chronic rhinitis.  The nasal membranes were irritated 
showing chronic inflammatory changes.  A diagnosis of chronic 
rhinitis was rendered.  

At the time of a September 2002 emergency treatment visit, 
the Veteran reported having been on Amoxicillin for ten days 
and flonase.  He noted having chest congestion and stated 
that his mouth hurt.  

At the time of an October 2003 emergency treatment visit, the 
Veteran complained of occasional sinus/face pain, nasal 
congestion, frequent colds, and difficulty breathing through 
his nose.  Physical examination revealed that the nasal 
mucosa was pink without exudates.  It was the examiner's 
assessment that the Veteran had rhinosinusitis.  

An August 2004 CT scan revealed essentially normal findings 
not consistent with chronic sinusitis.  An October 2004 ENT 
examination was unremarkable except for large tonsils.  

In a September 2005 treatment report, J. Roediger, M.D., 
noted nasal congestion with relatively small nasal vaults.  
There was septal deviation and reduced airflow, bilaterally.  
The tonsils were moderately large but not obstructive.  Some 
crusting on the left septum was noted at the time of a 
January 2006 visit.  

At the time of a February 2006 VA examination, the Veteran 
complained of chronic nasal stuffiness.  Physical examination 
revealed 75 percent obstruction of both nasal passages with 
inflamed, soft, boggy, mucous and inflamed turbinates.  

VA treatment records reveal that he was diagnosed as having 
rhinitis in April 2006.  The nasopharyngeal soft tissues were 
not enlarged but there was mild septal deviation to the left.  
There was a trace amount of membrane thickening in the left 
sphenoid sinus with the other sinuses being clear.  In May 
2006, the Veteran reported having problems sleeping due to a 
plugged up nose.  

At the time of a July 2006 visit, the Veteran's private 
physician, Dr. Gronski, noted that the Veteran had had a 
nasal endoscopy which showed micropurulent debris that 
cleared with Keflex.  He was noted to have huge tonsils which 
almost filled the oropharynx.  

At the time of a November 2006 VA visit, the Veteran reported 
sinus pressure, congestion, and epistaxis on occasion when 
blowing his nose.  

In February 2007, the Veteran underwent an adenotonsillectomy 
and bilateral inferior turbinate reduction.  A March 2007 
follow-up record revealed he was doing well and the nasal 
mucosa showed mild crusting.   

At the time of his January 2009 VA examination, the Veteran 
described his sinus problems as being constant.  Antibiotic 
treatment lasting four to six weeks was needed for his sinus 
problems.  He noted having purulent discharge from the nose 
and difficulty breathing through the nose.  He was treated 
with Nasonex for his rhinitis, which he indicated provided 
minimal relief.  He noted that he could not work when in the 
hospital and could not talk to his boss when he could not 
breathe.  

Examination of the nose revealed no nasal obstruction, no 
deviated septum, no partial loss of the nose, no partial loss 
of the ala, no nasal polyps, no scar, and no disfigurement.  
There was rhinitis present, which was believed to be 
vasomotor in origin.  There was no sinusitis detected on 
examination.  The examiner rendered a diagnosis of 
allergic/vasomotor rhinitis.  His condition was noted to be 
quiescent.  The vasomotor rhinitis was reported as minimal.  

At his April 2009 hearing, the Veteran noted that he was 
unsure whether he had had polyps at one time.  He stated that 
there had been findings of over 75 percent obstruction of his 
nasal passages.  

Resolving reasonable doubt in favor of the Veteran and based 
upon the findings in service, the Board finds that the 
criteria for a 10 percent evaluation under the old rating 
criteria were warranted from the time of his separation from 
service until the assignment of the 10 percent evaluation in 
January 1991.  

The criteria for an evaluation in excess of 10 percent under 
the old rating criteria have not been met at anytime 
throughout the course of the appeal.  The numerous treatment 
records associated with the claims folder have not revealed 
any findings of moderate crusting and ozena and atrophic 
changes.  While the Board is sympathetic to the Veteran's 
beliefs that an increased evaluation is warranted, there has 
been no demonstration of the findings necessary for a 30 
percent evaluation during any VA examination or in any VA or 
private treatment records.  At the time of the most recent VA 
examination, examination of the nose revealed no nasal 
obstruction, no deviated septum, no nasal polyps, no scar, 
and no disfigurement.  The Veteran's vasomotor rhinitis was 
described as mild in nature.  Therefore, an evaluation in 
excess of 10 percent under the old rating criteria would not 
be warranted.  

The criteria for an evaluation in excess of 10 percent have 
not been met at any time under the new rating criteria as the 
Veteran has not been shown to have polyps in any treatment 
record or at the time of any VA examination.  While the 
Veteran has testified that he may have been told that he had 
polyps, the objective medical evidence, including numerous VA 
examinations, does not reveal that the Veteran had polyps at 
any time.  Therefore, an increased evaluation under the 
current rating criteria would also not be warranted.  

Asthma

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 10 percent 
evaluation is warranted where the veteran has an FEV-1 of 71 
to 80 percent of predicted value, or; an FEV-1/FVC of 71 to 
80 percent of predicted value, or; intermittent inhalation or 
oral bronchodilator therapy.  A 30 percent evaluation is 
warranted where the veteran has an FEV-1 of 56 to 70 percent 
of predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted where the 
veteran has an FEV-1 of 40 to 55 percent of predicted value, 
or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating requires an FEV-1 of less than 40 percent 
of the predicted value; or an FEV1/FVC ratio of less than 40 
percent; or more than one attack per week of episodes of 
respiratory failure; or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno- 
suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2008).

In June 2005, the Veteran requested an increased evaluation 
for his service-connected asthma.  

A January 2005 pulmonary function test revealed a FVC of 85 
percent predicted; FEV-1 of 93 percent predicted; and 
FEV1/FVC at 81.  The physician indicated that the Veteran's 
asthma was well controlled on medication.  The Veteran was 
noted to be taking one dose of Advair two times per day.  

At the time of a February 2006 VA examination, pulmonary 
function tests showed FVC of 96 percent predicted; FEV-1 of 
92 percent predicted; and FEV1/FVC of 77.  

At the time of a July 2006 VA examination, the Veteran 
complained of shortness of breath, cough with purulent 
sputum, and daily inhalational therapy, including steroid 
therapy of 1 milligram daily.  Lungs showed a slight wheeze.  
Pulmonary function tests showed a FVC of 104 percent 
predicted; FEV-1 of 97 percent predicted; and FEV1/FVC of 76.  

At the time of the Veteran's January 2009 VA examination, he 
was noted to be using albuterol, Combivent, and Advair on a 
daily basis.  There were side effects from the steroid use.  
Pulmonary function tests revealed FVC of 84 percent 
predicted; FEV-1 of 78 percent predicted; and FEV1/FVC of 72 
percent.  

The criteria for a 60 percent disability evaluation have been 
met throughout the course of the appeal.  The Veteran has 
been shown to be on a low dose of corticosteriods since his 
request for an increased evaluation.  As such, a 60 percent 
evaluation is warranted.  A 100 percent disability evaluation 
is not warranted as the Veteran has not been shown to have an 
FEV-1 of less than 40 percent of the predicted value; or an 
FEV1/FVC ratio of less than 40 percent; or more than one 
attack per week of episodes of respiratory failure; or daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  The asthma and rhinitis 
are contemplated by the rating schedule.  The most recent VA 
examiner did not indicate that the disability caused marked 
interference with employment.  The disability has also not 
required any recent periods of hospitalization.  No other 
exceptional factors have been reported.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates the rhinitis issue, the Board notes that the 
above decision addresses the disability evaluation from the 
date of the original grant of service connection.  Thus, it 
is akin to disagreement with the initially assigned 
disability evaluation following the initial grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As it relates to the issue of an increased evaluation for 
asthma, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran's status has been substantiated.  The Board notes 
that in June 2005, June 2006, and December 2008 letters, the 
RO provided the Veteran with notice that informed him of the 
evidence needed to substantiate his claim.  The letters also 
told him what evidence he was responsible for obtaining and 
what evidence VA would undertake to obtain.  The letters 
further told him to submit relevant evidence in his 
possession.  The letters also told the Veteran that to 
substantiate the claim there must be evidence of an increase 
in severity for his service-connected disability.  The 
Veteran was notified of the Vazquez-Flores elements in the 
December 2008 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was remedied by the 
readjudication of the claim after sending the above notices.  
Mayfield v. Nicholson, 499 F.3d 1317 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, 
no further action is necessary to assist the Veteran in 
substantiating the claim.


ORDER

A 10 percent evaluation, and no more, for rhinitis is granted 
from August 30, 1988.  

A 60 percent disability evaluation for asthma is granted.  


REMAND

As it relates to the issue of service connection for sleep 
apnea, the Veteran has indicated that his current sleep apnea 
either started in service or is caused or aggravated by his 
now service-connected rhinitis and asthma.  


Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low. Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Although a February 2006 VA examiner indicated that the 
Veteran's obstructive sleep apnea was unrelated to his 
bronchial asthma, he did not address whether the Veteran's 
sleep apnea was related to his period of service or his 
service-connected rhinitis and sinusitis.  Based upon the 
above, an additional examination is warranted.  

Also, the Board finds that the issues involving assignment of 
an increased evaluation for the asthma and the effective date 
for the grant of a higher disability evaluation for asthma 
are intertwined, as the Veteran appealed and argued both for 
the earlier assignment of the higher rating (which was then 
30 percent assigned by the RO) and the assignment of a rating 
still higher than 30 percent.  As the Board has now assigned 
a 60 percent disability evaluation for asthma in the above 
decision, the RO now has to set the effective date of the new 
higher 60 percent rating before the Board can address the 
effective date of the higher rating. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current sleep apnea.  A complete 
history of the claimed disorders should 
be obtained from the Veteran.  All 
indicated tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review.  The examiner is 
requested to respond to the following:

Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any current sleep apnea is related 
to the Veteran's period of active service 
or is such a relationship unlikely (i.e., 
less than a 50-50 probability)?

If not, is it at least as likely as not 
that any diagnosed sleep apnea was caused 
or aggravated by the Veteran's service-
connected rhinitis, sinusitis, or asthma.  
The examiner should be advised that 
aggravation is defined, for legal 
purposes, as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

A rationale should be provided for all 
opinions expressed.  The examination 
report should indicate whether the 
examiner reviewed the Veteran's medical 
records.

2.  In conjunction with the above grant 
of a 60 percent disability evaluation for 
asthma, the RO should assign an effective 
date for the grant of the 60 percent 
evaluation.  

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


